DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.
All previous prior art rejections are withdrawn, as applicants have amended to limit the oxygen-absorbing component to an imide compound obtained by reacting the acid anhydride of formula (1) and an aliphatic amine, which was not previously required by the claimed invention.
However, upon further consideration, a new ground(s) of rejection is proposed below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

In claim 6, applicants claim the imide compound as having an unsaturated alicyclic ring in the molecules.
The phrase “aliphatic ring having an unsaturated bond” is synonymous with “an unsaturated alicyclic ring”.  Alicyclic is defined as having both aliphatic and cyclic characteristics.
Claim 6 does not further limit claim 1, as claim 1 already requires the presence of an unsaturated alicyclic ring.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Akkapeddi (US 2011/0275742) in view of Sawa (WO 2015/137450); however, for convenience, the English language equivalent of WO ‘450, US 2017/0066903, will be cited below.
Akkapeddi teaches compositions useful in the manufacture of packaging for oxygen sensitive materials, specifically a polyester polymer composition 

    PNG
    media_image1.png
    116
    313
    media_image1.png
    Greyscale
.
In Example 3, Akkapeddi exemplifies the use of 1 and 2 wt% of the non-polymeric oxidizable organic component in Examples 2 and 3, respectfully.
Additionally, Akkapeddi claims the compound as being present in an amount of 1-3 wt%, which is specifically sufficient to the claimed range of 0.5-2.5 wt%.
Akkapeddi exemplifies preparing MXBT by reacting tetrahydrophthalic anhydride, an unsaturated alicyclic ring, which meets applicants’ formula (1) when n=0, with m-xylylene diamine (p. 10, Example 4).
However, Akkapeddi does not teach or suggest the reaction of the acid anhydride with an aliphatic amine, as claimed.
Sawa makes the following comparison:

    PNG
    media_image2.png
    338
    785
    media_image2.png
    Greyscale
 
B1 is the reaction between methyl tetrahydrophthalic acid anhydride and hexanediamine.
B2 is the reaction between methyl tetrahydrophthalic acid anhydride and metaxylenediamine.
B3 is the reaction between cyclohexene dicarboxylic acid and hexanediamine.
B4 is the reaction between cyclohexene dicarboxylic acid and metaxylenediamine.

B4 is representative of MXBC of Akkapeddi, above.  Akkapeddi also exemplifies the use of MXBC, which is the same as B2 of Sawa.
Sawa teaches and shows that the substitution of the aromatic group for an alkylene group, such as hexanediamine provides the resin composition with oxygen absorbing capabilities, as well as suppressing the yellowing effect of oxygen absorption.
Akkapeddi for an alkylene group, as Sawa teaches that these compounds can still provide oxygen absorption or oxidation but can reduce the yellowing of the packaging.

Akkapeddi teaches that the instant compositions are used in a wall or as a layer of a wall, where the permeability is not more than about 3.0 cm3mm/(m2 atm day) (P), where the permeability in the absence of oxygen-scavenging properties is not more than 17 cm3mm/(m2 atm day) (Po), suggesting a suggesting a ratio of oxygen permeation rate of, at most, (P/Po) = 18%.  
Akkapeddi also suggest that the permeability of the composition is not more than about one half (not more than 50%), one-tenth (not more than 10%), one twenty-fifth (not more than 4%) or even one-hundredth (not more than 1%) in other embodiments of that in the absence of oxygen-scavenging properties (p. 7, [0062]).  This teaching also meets applicants’ claimed ratio of oxygen permeation, which are listed in parentheses, above.
One of ordinary skill in the art would not expect the permeation of the oxidizing agent prepared from the aliphatic amine to have a much different permeation than when using the oxidizing agent prepared from the aromatic amine, as both of these compounds provide similar oxygen absorption or oxidation, as taught by Sawa. 
Akkapeddi in view of Sawa is prima facie obvious over instant claims 1, 6, and 9.
As to claim 2, Akkapeddi teaches the inclusion of at least one transition metal in an amount of from 10-400 ppm (Abstract), specifically listed to include cobalt (p. 5, [0045]) and exemplified as cobalt neodecanoate (p. 9, [0088], Example 3).
As to claim 3, Akkapeddi teaches that the transition metal can be that of copper or zinc, in addition to cobalt.  Therefore, using copper or zinc as the transition metal suggests a composition absent of cobalt.
As to claim 5, Akkapeddi teaches the package walls as single or multilayer constructions, where the outer and inner layers of the multilayer walls may be structural layers with one or more protective layers containing the oxygen scavenging material positioned there between (p. 7, [0070]).  Akkapeddi exemplifies a 3-layer coinjection molded bottle preform made of coextruding PET and a PET blend comprising the oxygen scavenger MXBT and cobalt neodecanoate (p. 9, [0088], Example 3).
As to claim 10, Akkapeddi also exemplifies the use of MXBMT, prepared from methyl tetrahydrophthalic acid anhydride.  Sawa exemplifies the use of an oxygen absorber prepared from the reaction between methyl tetrahydrophthalic acid anhydride and hexanediamine.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Akkapeddi (US 2011/0275742) in view of Sawa (WO 2015/137450), as applied above to claims 1-3, 5, 6, 9 and 10, and further in view of Nakatani (US 2011/0303685).
Akkapeddi in view of Sawa is prima facie obvious over instant claims 1-3, 6, 9 and 10, as described above and applied herein as such, as Akkapeddi teaches a wall portion of a packaging material comprising a polyester, 0.10-10 wt% MXBT or MXBMT and 10-400 ppm of a transition metal, where the permeability of the composition is not more than about one half (not more than 50%), one-tenth (not more than 10%), one twenty-fifth (not more than 4%) or even one-hundredth (not more than 1%) in other embodiments, of that in the absence of oxygen-scavenging properties, suggesting the claimed ratio of oxygen permeation, provided in parentheses, and Sawa teaches that substituting metaxylene, used in the preparation of MXBT or MXBMT, for hexanediamine, provides similar oxygen absorption/oxidation but prevents yellowing of the packaging.
Akkapeddi teaches the package walls as single or multilayer constructions, where the outer and inner layers of the multilayer walls may be structural layers with one or more protective layers containing the oxygen scavenging material positioned there between (p. 7, [0070]).  Akkapeddi exemplifies a 3-layer coinjection molded bottle preform made of coextruding PET and a PET blend comprising the oxygen scavenger MXBT and cobalt neodecanoate (p. 9, [0088], Example 3).
Akkapeddi does not teach or suggest the area ratio of the cross section of the wall portion in the formed article, as claimed.
Nakatani teaches a multilayered plastic container comprising an inner layer and an outer layer of a polyester resin, and an intermediate barrier layer, where the barrier layer can comprise an oxidizing organic component and a transition metal catalyst (p. 3, [0028]-[0039]), teaching that the multilayered polyester container particularly preferably employs a two-kind-three-layer constitution forming an intermediate barrier layer between an inner layer and an outer layer of polyester resin, teaching the multilayered polyester container as having a thickness in a range of 0.20-0.30 mm (pp. 3-4, [0043]), teaching that the thickness of the barrier layer is preferably in a range of 10-20% of the whole thickness, teaching that a thickness of the intermediate barrier layer greater than that above is not desirable from the standpoint of economy, moldability and transparency of the container, and a thickness smaller than the above range makes it difficult to impart barrier property (p. 4, [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the multilayer constructions of Akkapeddi with the intermediate oxygen absorbing layer having a thickness at 10-20% of the whole thickness of the formed body or bottle, as Nakatani teaches that a greater thickness can affect the moldability and transparency, where a thinner layer may not provide the desired barrier property.
Akkapeddi in view of Sawa, and further in view of Nakatani is prima facie obvious over instant claim 4.
Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered and are addressed in the newly proposed rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Brieann R Johnston/Primary Examiner, Art Unit 1766